Exhibit 10.1

EXECUTION VERSION

$750,000,000

RANGE RESOURCES CORPORATION

5.00% Senior Subordinated Notes due 2023

Purchase Agreement

March 4, 2013

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

    As Representatives of the

    several Initial Purchasers listed

    in Schedule 1 hereto

 

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Range Resources Corporation, a Delaware corporation (the “Company”) proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representatives (the
“Representatives”), $750,000,000 principal amount of its 5.00% Senior
Subordinated Notes due 2023 (the “Securities”). The Securities will be issued
pursuant to the Indenture (the “Indenture”) dated as of March 18, 2013 among the
Company, the Subsidiary Guarantors (as defined below) and U.S. Bank National
Association, as trustee (the “Trustee”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company has prepared a preliminary offering
memorandum dated March 4, 2013 (the “Preliminary Offering Memorandum”) and will
prepare an offering memorandum dated the date hereof (the “Offering Memorandum”)
setting forth information concerning the Company, the Subsidiary Guarantors and
the Securities. Copies of the Preliminary Offering Memorandum have been, and
copies of the Offering



--------------------------------------------------------------------------------

Memorandum will be, delivered by the Company to the Initial Purchasers pursuant
to the terms of this purchase agreement (the “Agreement”). The Company hereby
confirms that it has authorized the use of the Preliminary Offering Memorandum,
the other Time of Sale Information (as defined below) and the Offering
Memorandum in connection with the offering and resale of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement. Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Preliminary Offering Memorandum. References herein to the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum
shall be deemed to refer to and include any document incorporated by reference
therein and any reference to “amend,” “amendment” or “supplement” with respect
to the Preliminary Offering Memorandum or the Offering Memorandum shall be
deemed to refer to and include any documents filed after such date and
incorporated by reference therein. References herein to the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum shall be
deemed to refer to and include the preliminary Canadian offering memorandum
dated March 4, 2013 and the Canadian offering memorandum dated the date hereof,
respectively.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex C hereto.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) (the “Registration
Rights Agreement”), pursuant to which the Company and the Subsidiary Guarantors
will agree to file one or more registration statements with the Securities and
Exchange Commission (the “Commission”) providing for the registration under the
Securities Act of the Securities or the Exchange Securities referred to (and as
defined) in the Registration Rights Agreement and the related Guarantees, as
defined in the Indenture.

Each of the Company and each of the Subsidiary Guarantors hereby confirms,
jointly and severally, its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

1. Purchase and Resale of the Securities. (a) The Company agrees to issue and
sell the Securities to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the other terms and
conditions set forth herein, agrees, severally and not jointly, to purchase from
the Company the respective principal amount of Securities set forth opposite
such Initial Purchaser’s name in Schedule 1 hereto at a price equal to 98.50% of
the principal amount thereof plus accrued interest, if any, from March 18, 2013
to the Closing Date (as defined below). The Company will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.

 

2



--------------------------------------------------------------------------------

(b) Each of the Company and the Subsidiary Guarantors understands that the
Initial Purchasers intend to offer the Securities for resale on the terms set
forth in the Time of Sale Information. Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

(B) in accordance with the restrictions set forth in Annex E hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex E hereto), and each Initial Purchaser hereby consents to such
reliance.

(d) Each of the Company and the Subsidiary Guarantors acknowledges and agrees
that the Initial Purchasers may offer and sell Securities to or through any
affiliate of an Initial Purchaser and that any such affiliate may offer and sell
Securities purchased by it to or through any Initial Purchaser.

(e) Each of the Company and Subsidiary Guarantors acknowledges and agrees that
each Initial Purchaser is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company or any other person. Additionally, neither of the
Representatives nor any other Initial Purchaser is advising the Company or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. The Company shall consult with its own

 

3



--------------------------------------------------------------------------------

advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Initial Purchasers shall have no responsibility or liability to the
Company with respect thereto. Any review by the Initial Purchasers of the
Company, the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Initial Purchasers,
and shall not be on behalf of the Company.

2. Payment and Delivery. (a) Payment for and delivery of the Securities will be
made at the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New
York, New York 10017 at 10:00 A.M., New York City time, on March 18, 2013, or at
such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representatives and the Company may agree
upon in writing. The time and date of such payment and delivery is referred to
herein as the “Closing Date”.

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the
Representatives against delivery to the nominee of The Depository Trust Company
(“DTC”), for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Company. The Global Note will be made available for inspection by the
Representatives not later than 1:00 P.M., New York City time, on the business
day prior to the Closing Date.

3. Representations and Warranties of the Company and the Subsidiary Guarantors.
The Company and the Subsidiary Guarantors jointly and severally represent and
warrant to each Initial Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Subsidiary Guarantors make no representation and warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.

(b) Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not made, used, prepared, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any “written communication”
(as defined in Rule 405

 

4



--------------------------------------------------------------------------------

under the Securities Act) that constitutes an offer to sell or solicitation of
an offer to buy the Securities (including the Guarantees) (each such
communication by the Company or its agents and representatives (other than a
communication referred to in clauses (i), (ii) and (iii) below) an “Issuer
Written Communication”) other than (i) the Preliminary Offering Memorandum,
(ii) the Offering Memorandum, (iii) the documents listed on Annex C hereto,
including a term sheet substantially in the form of Annex D hereto, which
constitute part of the Time of Sale Information, and (iv) any electronic road
show or other written communications, in each case used in accordance with
Section 4(c). Each such Issuer Written Communication, when taken together with
the Time of Sale Information at the Time of Sale, did not, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Company makes no representation and warranty with respect to any statements
or omissions made in each such Issuer Written Communication in reliance upon and
in conformity with information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representatives
expressly for use in any Issuer Written Communication.

(c) Incorporated Documents. The documents incorporated by reference in the Time
of Sale Information or the Offering Memorandum, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Securities Act or the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission thereunder (collectively, the “Exchange Act”),
as applicable, and none of such documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and any further documents so filed
and incorporated by reference in the Offering Memorandum or the Time of Sale
Information, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(d) Financial Statements. The audited financial statements of the Company
included or incorporated by reference in the Time of Sale Information and the
Offering Memorandum, together with the related notes and schedules, comply in
all material respects with the applicable requirements of the Securities Act and
the Exchange Act, as applicable, and present fairly in all material respects the
consolidated financial position of the Company and its subsidiaries as of the
dates indicated and the consolidated results of operations and cash flows of the
Company and its subsidiaries for the periods specified and have been prepared in
compliance in all material respects with the requirements of the Exchange Act
and in conformity with generally accepted accounting principles (“GAAP”) applied
on a consistent basis during the periods involved and the supporting schedules
included or incorporated by reference in the Offering Memorandum present fairly
the information required to be stated therein. The

 

5



--------------------------------------------------------------------------------

other financial and accounting data, including the unaudited financial
statements, included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum, have been derived from the accounting
records of the Company and its subsidiaries and present fairly the information
shown therein, in all material respects. The interactive data in eXtensbile
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum fairly presents the information
called for in all material respects and is prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

(e) No Material Adverse Change. Subsequent to the respective dates as of which
information is given or incorporated by reference in the Time of Sale
Information and the Offering Memorandum, and except as may be otherwise stated
or incorporated by reference in the Time of Sale Information and the Offering
Memorandum, there has not been (A) any material and unfavorable change,
financial or otherwise, in the business, properties, prospects, regulatory
environment, results of operations or condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole, (B) any transaction entered into
by the Company or any of its Subsidiaries, which is material to the Company and
its Subsidiaries, taken as a whole, or (C) any obligation, contingent or
otherwise, directly or indirectly, incurred by the Company or any of its
Subsidiaries which is material to the Company and its subsidiaries, taken as a
whole.

(f) Organization and Good Standing of the Company. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Delaware, with full corporate power and authority to own,
lease and operate its properties and conduct its business in all material
respects as described in the Time of Sale Information and the Offering
Memorandum. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
would not, individually or in the aggregate, have a material adverse effect on
the operations, business, prospects, properties, financial condition or results
of operation of the Company and its Subsidiary Guarantors taken as a whole (a
“Material Adverse Effect”).

(g) Organization and Good Standing of Subsidiary Guarantors. American Energy
Systems, LLC; Energy Assets Operating Company, LLC; Range Energy Services
Company, LLC; Range Operating New Mexico, LLC; Range Production Company; Range
Resources — Appalachia, LLC; Range Resources — Midcontinent, LLC; Range
Resources — Pine Mountain, Inc.; and Range Texas Production, LLC(the “Subsidiary
Guarantors”), include each subsidiary of the Company that constitutes a
“significant subsidiary” of the Company as defined by Rule 1-02 of Regulation
S-X; no other subsidiaries of the Company would, individually or in the
aggregate, constitute such a significant subsidiary; each Subsidiary Guarantor
has been duly organized and is validly existing as a corporation, limited
liability company or limited partnership and (in those jurisdictions in which
good standing is a relevant concept for such type of entity) is in good standing
under the laws of the jurisdiction of its organization, with full corporate,
limited liability company or partnership power and authority to own, lease and
operate its

 

6



--------------------------------------------------------------------------------

properties and to conduct its business in all material respects as described in
the Time of Sale Information and the Offering Memorandum; each Subsidiary
Guarantor is duly qualified to do business as a foreign corporation, limited
liability company or limited partnership and (in those jurisdictions in which
good standing is a relevant concept for such type of entity) is in good standing
in each jurisdiction where the ownership or leasing of its properties or the
conduct of its business requires such qualification, except where the failure to
be so qualified and in good standing would not, individually or in the
aggregate, have a Material Adverse Effect; all of the outstanding shares of
capital stock of each of the Subsidiary Guarantors that is a corporation have
been duly and validly authorized and issued, are fully paid and non-assessable,
the outstanding membership interest of American Energy Systems, LLC, has been
issued in accordance with the organizational documents of American Energy
Systems, LLC, the outstanding membership interest of Energy Assets Operating
Company, LLC, has been issued in accordance with the organizational documents of
Energy Assets Operating Company, LLC, the outstanding membership interest of
Range Energy Services Company, LLC, has been issued in accordance with the
organizational documents of Range Energy Services Company, LLC, the outstanding
membership interest of Range Operating New Mexico, LLC, has been issued in
accordance with the organizational documents of Range Operating New Mexico, LLC,
the outstanding membership interest of Range Production Company, has been issued
in accordance with the organizational documents of Range Production Company, the
outstanding membership interest of Range Resources — Appalachia, LLC, has been
issued in accordance with the organizational documents of Range Resources —
Appalachia, LLC, the outstanding membership interest of Range Resources —
Midcontinent, LLC, has been issued in accordance with the organizational
documents of Range Resources — Midcontinent, LLC, the outstanding membership
interest of Range Resources — Pine Mountain, Inc., has been issued in accordance
with the organizational documents of Range Resources — Pine Mountain, Inc.; and
the outstanding membership interest of Range Texas Production, LLC, has been
issued in accordance with the organizational documents of Range Texas
Production, LLC, and, except as described in the Time of Sale Information and
the Offering Memorandum, are owned, directly or indirectly, by the Company,
subject to no security interest, other encumbrance or adverse claims.

(h) Capitalization. The Company had an authorized and outstanding capitalization
as set forth under the column heading entitled “Actual” in the section of the
Time of Sale Information and the Offering Memorandum entitled “Capitalization”
and, as adjusted to give effect to the offering of the Securities and the
application of the net proceeds therefrom as described in the “Use of Proceeds”
section of the Time of Sale Information and the Offering Memorandum; assuming
the accuracy of the transaction expenses and the pricing terms for the offering
of the Securities used in the section of the Time of Sale Information and the
Offering Memorandum entitled “Capitalization,” the Company would, as of
December 31, 2012, have had an authorized and outstanding capitalization as set
forth under the column heading entitled “As adjusted” in the section of the Time
of Sale Information and the Offering Memorandum entitled “Capitalization”; all
of the issued and outstanding shares of capital stock of the Company have been
duly authorized and validly issued and are fully paid and non-assessable.

 

7



--------------------------------------------------------------------------------

(i) Due Authorization. The Company and each of the Subsidiary Guarantors have
full right, power and authority to execute and deliver this Agreement, the
Securities and the Indenture (including each Guarantee set forth therein), the
Exchange Securities (including the related Exchange Guarantees, as defined in
the Registration Rights Agreement) and the Registration Rights Agreement
(collectively, the “Transaction Documents”) and to perform their respective
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery of each of the
Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.

(j) The Indenture. The Indenture has been duly authorized, executed and
delivered by the Company and each of the Subsidiary Guarantors and constitutes a
legal, valid and binding agreement of the Company and each of the Subsidiary
Guarantors, enforceable against the Company and each of the Subsidiary
Guarantors in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or similar laws affecting creditors’ rights generally and general
principles of equity; and on the Closing Date, the Indenture will conform in all
material respects to the requirements of the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”), and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.

(k) The Guarantees. The Guarantees, as defined in the Indenture, have been duly
authorized, executed and delivered by the Subsidiary Guarantors, and, assuming
the due authorization, execution and delivery of the Securities by the Trustee
and upon payment for and delivery of the Notes in accordance with the Purchase
Agreement, each Guarantee will constitute a legal, valid and binding agreement
of each Subsidiary Guarantor, enforceable against each Subsidiary Guarantor in
accordance with its terms except that (A) the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or similar laws affecting creditors’ rights generally, or by general
principles of equity, whether enforcement is considered in a proceeding in
equity or at law, and the discretion of the court before which any proceeding
therefor may be brought and (B) the rights to indemnity and contribution may be
limited by applicable law, rule, regulation or judicial determination or
interpretation of the Commission.

(l) The Securities. The Securities have been duly authorized by the Company and
when duly executed and delivered by the Company and duly authenticated by the
Trustee in accordance with the terms of the Indenture and delivered to and paid
for by the Initial Purchasers in accordance with the terms hereof, will
constitute legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws affecting creditors’ rights generally and
general principles of equity, and will be entitled to the benefits of the
Indenture.

 

8



--------------------------------------------------------------------------------

(m) The Exchange Guarantees. On the Closing Date, the Exchange Guarantees (as
defined in the Registration Rights Agreement), will have been duly authorized by
the Subsidiary Guarantors, and, when duly executed and delivered as contemplated
by the Registration Rights Agreement and assuming the due authorization,
execution and delivery of the Exchange Securities by the Trustee, will
constitute a legal, valid and binding agreement of each Subsidiary Guarantor,
enforceable against each Subsidiary Guarantor in accordance with its terms
except that (A) the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or similar laws
affecting creditors’ rights generally, or by general principles of equity,
whether enforcement is considered in a proceeding in equity or at law, and the
discretion of the court before which any proceeding therefor may be brought and
(B) the rights to indemnity and contribution may be limited by applicable law,
rule, regulation or judicial determination or interpretation of the Commission.

(n) The Exchange Securities. On the Closing Date, the Exchange Securities (as
defined in the Registration Rights Agreement) will have been duly authorized by
the Company and, when duly executed and delivered as contemplated by the
Registration Rights Agreement and duly authenticated by the Trustee in
accordance with the terms of the Indenture, will constitute legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar laws affecting creditors’ rights generally and general principles of
equity, and will be entitled to the benefits of the Indenture.

(o) Purchase and Registration Rights Agreements. This Agreement has been duly
authorized by the Company and each of the Subsidiary Guarantors, and has been
executed and delivered by the Company and on behalf of each of the Subsidiary
Guarantors; and the Registration Rights Agreement has been duly authorized by
the Company and each of the Subsidiary Guarantors and on the Closing Date will
be duly executed and delivered by the Company and on behalf of each of the
Subsidiary Guarantors and, when duly executed and delivered in accordance with
its terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and each of the Subsidiary Guarantors,
enforceable against the Company and each of the Subsidiary Guarantors in
accordance with its terms, except that (A) the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or similar laws affecting creditors’ rights generally, or by general
principles of equity, whether enforcement is considered in a proceeding in
equity or at law, and the discretion of the court before which any proceeding
therefor may be brought and (B) the rights to indemnity and contribution may be
limited by applicable law, rule, regulation or judicial determination or
interpretation of the Commission.

(p) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in the
Time of Sale Information and the Offering Memorandum.

 

9



--------------------------------------------------------------------------------

(q) No Violation, Default or Conflicts. Neither the Company nor any of its
Subsidiary Guarantors is in breach or violation of, or in default under (nor has
any event occurred which with notice, lapse of time or both would result in any
breach or violation of, or constitute a default), (i) its respective charter or
bylaws or (ii) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any material license, material
lease, material contract or other material agreement or material instrument to
which the Company or any of its Subsidiary Guarantors is a party or by which any
of them or any of their properties may be bound or affected, or under any
federal, state, local or foreign law, regulation or rule or any decree, judgment
or order applicable to the Company or any of its Subsidiary Guarantors; and the
execution, delivery and performance of the Transaction Documents and
consummation of the transactions contemplated hereby and thereby, including the
issuance of the Securities and the Exchange Securities, will not conflict with,
result in any breach or violation of or constitute a default under (nor
constitute any event which with notice, lapse of time or both would result in
any breach or violation of or constitute a default under), (x) the charter or
bylaws of the Company or any of the Subsidiary Guarantors or (y) any indenture,
mortgage, deed of trust, bank loan or credit agreement or other evidence of
indebtedness, or any material license, material lease, material contract or
other material agreement or material instrument to which the Company or any of
the Subsidiary Guarantors is a party or by which any of them or any of their
properties may be bound or affected, or under any federal, state, local or
foreign law, regulation or rule or any decree, judgment or order applicable to
the Company or any of the Subsidiary Guarantors, which conflicts, breaches,
violations or defaults listed in clause (y) of this subparagraph (q) would,
individually or in the aggregate, have a Material Adverse Effect.

(r) No Consents Required. No approval, authorization, consent or order of or
filing with any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or of or with the rules of the New
York Stock Exchange, or approval of the stockholders of the Company or the
Subsidiary Guarantors, is required in connection with the issuance and sale by
the Company of the Securities, the issuance of the Exchange Securities or the
consummation of the transactions as contemplated hereby and by the Transaction
Documents other than as may be required under (i) applicable state securities or
blue sky laws of the various jurisdictions in which the Securities are being
offered by the Initial Purchasers and (ii), with respect to the Exchange
Securities and Exchange Guarantees, the Securities Act, the Trust Indenture Act
and applicable state securities or blue sky laws as contemplated by the
Registration Rights Agreement.

(s) Legal Proceedings. Except as described in the Time of Sale Information and
the Offering Memorandum, there are no actions, suits, claims, investigations or
proceedings pending or threatened or, to the knowledge of the Company after due
inquiry, contemplated to which the Company or any of its Subsidiary Guarantors
or any of their respective directors or officers is or would be a party or of
which any of their respective properties is or would be subject, at law or in
equity, or before or by any federal, state, local or foreign governmental or
regulatory commission, board, body,

 

10



--------------------------------------------------------------------------------

authority or agency, which would result in a judgment, decree or order either
(A) having a Material Adverse Effect or (B) preventing the consummation of the
transactions contemplated hereby and by the Indenture and the Securities and
(ii) there are no current or pending legal, governmental or regulatory actions,
suits or proceedings that are required under the Exchange Act to be described in
the Company’s Annual Report on Form 10-K for the year ended December 31, 2012
that are not so described in the Time of Sale Information and the Offering
Memorandum.

(t) Independent Accountants. Ernst & Young LLP, whose report on the consolidated
financial statements of the Company is included or incorporated by reference in
the Time of Sale Information and the Offering Memorandum, was at the time of
such report independent public accountants with respect to the Company, as
required by the Securities Act and the Exchange Act, and the applicable
published rules and regulations thereunder.

(u) Title to Real and Personal Property. The Company and each of the Subsidiary
Guarantors has good and marketable title to all property (real and personal)
described or incorporated by reference in the Time of Sale Information and the
Offering Memorandum as being owned by each of them, free and clear of all liens,
claims, security interests or other encumbrances, except as such do not
materially interfere with the use of such property taken as a whole as described
in the Time of Sale Information and the Offering Memorandum; all the real
property described in the Time of Sale Information and the Offering Memorandum
as being held under lease by the Company or a Subsidiary Guarantor is held
thereby under valid, subsisting and enforceable leases with such exceptions as
do not materially interfere with the use of such property taken as a whole as
described in the Time of Sale Information and the Offering Memorandum.

(v) Title to Intellectual Property. Each of the Company and its Subsidiary
Guarantors own, or have obtained valid and enforceable licenses for, or other
adequate rights to use, all material inventions, patent applications, patents,
trademarks (both registered and unregistered), tradenames, copyrights, trade
secrets and other proprietary information described or incorporated by reference
in the Time of Sale Information and the Offering Memorandum as being owned or
licensed by them or which are necessary for the conduct of their respective
businesses, except where the failure to own, license or have such rights would
not, individually or in the aggregate, have a Material Adverse Effect
(collectively, “Intellectual Property”); and the conduct of their respective
businesses will not conflict in any material respect with, and neither of the
Company nor any of its Subsidiary Guarantors has received notice of any claim or
conflict with, any rights of others.

(w) Investment Company Act. Neither the Company nor any of the Subsidiary
Guarantors is, or after giving effect to the offering and sale of the Securities
and the application of the proceeds thereof as described in the Time of Sale
Information and the Offering Memorandum will any of them be, required to
register as an “investment company” under the Investment Company Act of 1940, as
amended.

 

11



--------------------------------------------------------------------------------

(x) Licenses and Permits. Each of the Company and its Subsidiary Guarantors has
all necessary licenses, authorizations, consents and approvals (collectively,
“Consents”) and has made all necessary filings required under any federal,
state, local or foreign law, regulation or rule (“Filings”) and has obtained all
necessary Consents from other persons, in order to conduct their respective
businesses, except where the failure to have any such Consent or to have made
any such Filing would not have a Material Adverse Effect; neither the Company
nor any of its Subsidiary Guarantors is in violation of, or in default under,
any such Consent which violation or default would have a Material Adverse
Effect.

(y) No Labor Disputes. Neither the Company nor its Subsidiary Guarantors are
involved in any labor dispute with their respective employees nor, to the
knowledge of the Company, is any such dispute threatened except, in each case,
for disputes which would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(z) Compliance With Environmental Laws. The Company and its Subsidiary
Guarantors and their properties, assets and operations are in material
compliance with, and hold all material permits, authorizations and approvals
required under, Environmental Laws (as defined below), except to the extent that
failure to so comply or to hold such permits, authorizations or approvals would
not, individually or in the aggregate, have a Material Adverse Effect; there are
no past or present events, conditions, circumstances, activities, practices,
actions, omissions or plans that could reasonably be expected to give rise to
any material costs or liabilities to the Company or its Subsidiary Guarantors
under Environmental Laws except as would not, individually or in the aggregate,
have a Material Adverse Effect; except as would not, individually or in the
aggregate, have a Material Adverse Effect, the Company and each of the
Subsidiary Guarantors (i) is not the subject of any investigation, (ii) has not
received any notice or claim, (iii) is not a party to or affected by any pending
or threatened action, suit or proceeding, (iv) is not bound by any judgment,
decree or order or (v) has not entered into any agreement, in each case relating
to any alleged violation of any Environmental Law or any actual or alleged
release or threatened release or cleanup at any location of any Hazardous
Materials (as defined below) (as used herein, “Environmental Law” means any
federal, state, local or foreign law, statute, ordinance, rule, regulation,
order, decree, judgment, injunction, permit, license, authorization or other
binding requirement, or common law, relating to health, safety or the
protection, cleanup or restoration of the environment or natural resources,
including those relating to the distribution, processing, generation, treatment,
storage, disposal, transportation, other handling or release or threatened
release of Hazardous Materials, and “Hazardous Materials” means any material
(including, without limitation, pollutants, contaminants, hazardous or toxic
substances or wastes) that is regulated by or may give rise to liability under
any Environmental Law.

 

12



--------------------------------------------------------------------------------

(aa) Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 and 15d-15 under
the Exchange Act); such disclosure controls and procedures are designed to
ensure that material information relating to the Company, including its
consolidated subsidiaries, is made known to the Company’s Chief Executive
Officer and its Chief Financial Officer by others within those entities, and
such disclosure controls and procedures are effective to perform the functions
for which they were established; the Company’s auditors and the Audit Committee
of the Board of Directors have been advised of: (i) any significant deficiencies
in the design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize, and report financial data; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls; any material
weaknesses in internal controls have been identified for the Company’s auditors;
and since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.

(bb) Accounting Controls. The Company and each of the Subsidiary Guarantors
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; (iv) the recorded accountability for assets
is compared with existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) interactive data in eXtensbile
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum is prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

(cc) Insurance. The Company and its Subsidiary Guarantors maintain insurance of
the types and in the amounts reasonably believed to be adequate for their
business and consistent in all material respects with insurance coverage
maintained by similar companies in similar businesses, all of which insurance is
in full force and effect.

(dd) No Other Initial Purchasers. Except as described in the Time of Sale
Information and the Offering Memorandum, no person has the right to act as an
initial purchaser or as a financial advisor to the Company in connection with
the offer and resale of the Securities, whether as a result of the resale of the
Securities as contemplated hereby or otherwise.

(ee) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

 

13



--------------------------------------------------------------------------------

(ff) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(gg) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(hh) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
E hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

(ii) No Stabilization. Neither the Company nor any affiliate has taken, directly
or indirectly, any action designed, or which has constituted or might reasonably
be expected to cause or result in, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale of the Securities.

(jj) Reserves. Other than as disclosed in the Time of Sale Information and the
Offering Memorandum, the proved reserves for crude oil and natural gas for each
of the periods presented in the Time of Sale Information and the Offering
Memorandum were prepared in accordance with the Statement of Financial
Accounting Standards No. 69 and Rule 4-10 of Regulation S-X.

(kk) Independent Petroleum Engineers. Each of DeGoyler and MacNaughton and
Wright & Company, Inc. are independent petroleum engineers with respect to the
Company and its subsidiaries.

(ll) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company and its Subsidiary Guarantors or any of the officers and directors of
the Company or any of its Subsidiary Guarantors, in their capacities as such, to
comply in all material respects with the provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations in connection therewith, including without
limitation Section 402 related to loans and Sections 302 and 906 related to
certifications.

 

14



--------------------------------------------------------------------------------

(mm) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company and each of the Subsidiary Guarantors, any
director, officer, agent, employee, affiliate or other person associated with or
acting on behalf of the Company or any of its subsidiaries has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

(nn) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company or any of the Subsidiary Guarantors, threatened.

(oo) No Conflicts with Sanctions Laws. None of the Company, any of its
subsidiaries or, to the knowledge of the Company or any of the Subsidiary
Guarantors, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently the subject of any sanctions
administered or enforced by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“Sanctions”) and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity for the purpose of financing the
activities of any person that is the subject of any Sanctions.

4. Further Agreements of the Company and the Subsidiary Guarantors. The Company
and each of the Subsidiary Guarantors jointly and severally covenant and agree
with each Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representatives may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of the

 

15



--------------------------------------------------------------------------------

proposed Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which the Representatives reasonably object.

(c) Additional Written Communications. Before preparing, using, authorizing,
approving or referring to any Issuer Written Communication, the Company will
furnish to the Representatives and counsel for the Initial Purchasers a copy of
such written communication for review and will not prepare, use, authorize,
approve or refer to any such written communication to which the Representatives
reasonably object.

(d) Notice to the Representatives. The Company will advise the Representatives
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will use its reasonable best
efforts to obtain as soon as possible the withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

 

16



--------------------------------------------------------------------------------

(f) Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

(g) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications
in effect so long as required for the offering and resale of the Securities;
provided that the Company shall not be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 60 days after the date hereof, the Company will not, without
the prior written consent of J.P. Morgan Securities LLC, offer, sell, contract
to sell or otherwise dispose of any debt securities issued or guaranteed by the
Company and having a tenor of more than one year.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in the Time of Sale Information and the Offering
Memorandum under the heading “Use of proceeds”.

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Subsidiary Guarantors will, during
any period in which the Company is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, furnish to holders of the Securities
and prospective purchasers of the Securities designated by such holders, upon
the request of such holders or such prospective purchasers, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k) No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

 

17



--------------------------------------------------------------------------------

(l) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(m) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(n) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or
(b) “issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex C or prepared pursuant to Section 4(c)
above (including any electronic road show), (iv) any written communication
prepared by such Initial Purchaser and approved by the Company in advance in
writing or (v) any written communication relating to or that contains the terms
of the Securities and/or other information that was included (including through
incorporation by reference) in the Time of Sale Information or the Offering
Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company and each of the Subsidiary Guarantors
of their respective covenants and other obligations hereunder and to the
following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company and the Subsidiary Guarantors contained herein shall be true and correct
on the date hereof and on and as of the Closing Date; and the statements of the
Company, the Subsidiary Guarantors and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date.

 

18



--------------------------------------------------------------------------------

(b) No Downgrade. Between the time of execution of this Agreement and the
Closing Date, there shall not have occurred any downgrading, nor shall any
notice have been given of (i) any intended or potential downgrading or (ii) any
watch, review or possible change that does not indicate an affirmation or
improvement in the rating accorded any securities of or guaranteed by the
Company or any Subsidiary Guarantor by any “nationally recognized statistical
rating organization,” as that term is defined in Section 3(a)(62) of the
Exchange Act.

(c) No Material Adverse Change. Between the time of execution of this Agreement
and the Closing Date, (i) no material adverse change or development involving a
prospective material adverse change in the business, properties, management,
financial condition or results of operations of the Company and the Subsidiary
Guarantors taken as a whole shall occur or become known and (ii) no transaction
which is material and unfavorable to the Company (other than as disclosed in the
Time of Sale Information and the Offering Memorandum) shall have been entered
into by the Company or any of its Subsidiary Guarantors, the effect of which, in
any case under this Section 6(c), is so material and adverse as to make it
impracticable to proceed with the offering, sale or delivery of the Securities
being delivered at the time of purchase on the terms and in the manner
contemplated in the Time of Sale Information and the Offering Memorandum.

(d) Officer’s Certificate. The Representatives shall have received on and as of
the Closing Date a certificate of its Chief Executive Officer and its Chief
Financial Officer in the form attached as Annex B hereto.

(e) Comfort Letters from Ernst & Young LLP. On the date of this Agreement and on
the Closing Date, Ernst & Young LLP shall have furnished to the Representatives,
at the request of the Company, letters, dated the respective dates of delivery
thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives, containing statements and
information of the type customarily included in accountants’ “comfort letters”
to initial purchasers with respect to the financial statements and certain
financial information contained or incorporated by reference in the Time of Sale
Information and the Offering Memorandum; provided that the letter delivered on
the Closing Date shall use a “cut-off” date no more than three business days
prior to the Closing Date.

(f) Opinion of Counsel for the Company. Vinson & Elkins LLP, counsel for the
Company, shall have furnished to the Representatives, at the request of the
Company, their written opinion, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives, to the effect set forth in Annex A hereto.

 

19



--------------------------------------------------------------------------------

(g) Opinion of Counsel for the Initial Purchasers. The Representatives shall
have received on and as of the Closing Date an opinion of Davis Polk & Wardwell
LLP, counsel for the Initial Purchasers, with respect to such matters as the
Representatives may reasonably request, and such counsel shall have received
such documents and information as they may reasonably request to enable them to
pass upon such matters.

(h) Reserve Letters. On the date of this Agreement and on the Closing Date, each
of DeGoyler and MacNaughton and Wright & Company, Inc. shall have furnished to
the Representatives, at the request of the Company, reserve report confirmation
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in such letters to initial purchasers with respect to the reserve and
other operational information contained or incorporated by reference in the Time
of Sale Information and the Offering Memorandum.

(i) Additional Documents. On or prior to the Closing Date, the Company shall
have furnished to the Representatives such further certificates and documents as
the Representatives may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company and each of the
Subsidiary Guarantors, jointly and severally, agree to indemnify and hold
harmless each Initial Purchaser, its affiliates, directors and officers and each
person, if any, who controls such Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, reasonable legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or caused by any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case except insofar as such losses, claims, damages or liabilities arise out of,
or are based upon, any untrue statement or omission or alleged untrue statement
or omission made in reliance upon and in conformity with any information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use therein.

 

20



--------------------------------------------------------------------------------

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, each of the Subsidiary
Guarantors, each of their respective directors and officers and each person, if
any, who controls the Company or any Subsidiary Guarantor within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representatives expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that there is no such information.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraphs (a) and (b) above except to the extent that it has
been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraphs (a) and (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm for any Initial
Purchaser, its

 

21



--------------------------------------------------------------------------------

affiliates, directors and officers and any control persons of such Initial
Purchaser shall be designated in writing by J.P. Morgan Securities LLC and any
such separate firm for the Company and the Subsidiary Guarantors, their
respective directors and officers and any control persons of the Company and the
Subsidiary Guarantors shall be designated in writing by the Company. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by the Indemnifying
Person of such request and (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request prior to the
date of such settlement. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Subsidiary Guarantors on the one hand
and the Initial Purchasers on the other from the offering of the Securities or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Subsidiary Guarantors on the one hand and the Initial Purchasers on the
other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Subsidiary
Guarantors on the one hand and the Initial Purchasers on the other shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, bear to the aggregate offering price of the Securities.
The relative fault of the Company and the Subsidiary Guarantors on the one hand
and the Initial Purchasers on the other shall be determined by reference to,
among other things, whether the untrue

 

22



--------------------------------------------------------------------------------

or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or any Subsidiary Guarantor or by the Initial Purchasers, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

(e) Limitation on Liability. The Company, the Subsidiary Guarantors and the
Initial Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date there shall have
occurred (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange, the American Stock Exchange or the
NASDAQ; (ii) a suspension or material limitation in trading in the Company’s
securities on the New York Stock Exchange; (iii) a general moratorium on
commercial banking activities declared by either federal or New York State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) an outbreak or
escalation of hostilities or acts of terrorism involving the United States or a
declaration by the United States of a national emergency or war; or (v) any
other calamity or crisis or any change in financial, political or economic
conditions in the United States or elsewhere, if the effect of any such event
specified in clause (iv) or (v) in the judgment of the Representatives makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

23



--------------------------------------------------------------------------------

10. Defaulting Initial Purchaser. (a) If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
for up to five full business days in order to effect any changes that in the
opinion of counsel for the Company or counsel for the Initial Purchasers may be
necessary in the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Offering Memorandum that effects any such changes. As used in this Agreement,
the term “Initial Purchaser” includes, for all purposes of this Agreement unless
the context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 10, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company, except that the Company and each of the Subsidiary Guarantors will
continue to be liable for the payment of expenses as set forth in Section 11
hereof and except that the provisions of Section 7 hereof shall not terminate
and shall remain in effect.

 

24



--------------------------------------------------------------------------------

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

11. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company and
each of the Subsidiary Guarantors jointly and severally agree to pay or cause to
be paid all costs and expenses incident to the performance of their respective
obligations hereunder, including without limitation, (i) the costs incident to
the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s and the
Subsidiary Guarantors’ counsel and independent accountants; (v) the fees and
expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representatives may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); and (viii) all expenses incurred by the Company in connection
with any “road show” presentation to potential investors.

(b) If (i) this Agreement is terminated pursuant to Section 9 (other than
pursuant to clause (v) of Section 9 if the Company and the Initial Purchasers
subsequently enter into another agreement for the Initial Purchasers to purchase
the same or substantially similar securities of the Company), (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company and each of the
Subsidiary Guarantors jointly and severally agree to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the reasonable
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

 

25



--------------------------------------------------------------------------------

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Subsidiary
Guarantors and the Initial Purchasers contained in this Agreement or made by or
on behalf of the Company, the Subsidiary Guarantors or the Initial Purchasers
pursuant to this Agreement or any certificate delivered pursuant hereto shall
survive the delivery of and payment for the Securities and shall remain in full
force and effect, regardless of any termination of this Agreement or any
investigation made by or on behalf of the Company, the Subsidiary Guarantors or
the Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.

15. Miscellaneous. (a) Authority of J.P. Morgan Securities LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated on behalf of the Initial Purchasers, and any such
action taken by J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated shall be binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179; Attention: Geoffrey Benson and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, One Bryant Park, New York,
New York 10036 (fax: (917) 267-7085); Attention: Legal Department. Notices to
the Company and the Subsidiary Guarantors shall be given to it at the offices of
the Company at 100 Throckmorton Street, Suite 1200, Fort Worth, Texas 76102
(fax: 817-869-9154); Attention: David P. Poole.

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

 

26



--------------------------------------------------------------------------------

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours,

 

RANGE RESOURCES CORPORATION

By  

/s/ Dori A. Ginn

Name:   Dori A. Ginn Title:   Vice President

AMERICAN ENERGY SYSTEMS, LLC

RANGE TEXAS PRODUCTION, LLC

RANGE ENERGY SERVICES COMPANY, LLC

ENERGY ASSETS OPERATING COMPANY, LLC

RANGE RESOURCES—PINE MOUNTAIN, INC.

RANGE RESOURCES—MIDCONTINENT, LLC

RANGE OPERATING NEW MEXICO, LLC

RANGE PRODUCTION COMPANY

RANGE RESOURCES—APPALACHIA, LLC

By  

/s/ Dori A. Ginn

Name:   Dori A. Ginn Title:   Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted: March 4, 2013

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

For themselves and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

J.P. MORGAN SECURITIES LLC By  

/s/ Brian Tramontozzi

  Authorized Signatory MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By  

/s/ John Pantalena

 

Name: John Pantalena

Title: Director

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

J.P. Morgan Securities LLC

   $ 187,500,000   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

     93,750,000   

Wells Fargo Securities, LLC

     82,500,000   

Barclays Capital Inc.

     45,000,000   

Credit Suisse Securities (USA) LLC

     45,000,000   

Deutsche Bank Securities Inc.

     45,000,000   

Citigroup Global Markets Inc.

     37,500,000   

Credit Agricole Securities (USA) Inc.

     37,500,000   

RBC Capital Markets, LLC

     37,500,000   

BMO Capital Markets Corp.

     26,250,000   

SunTrust Robinson Humphrey, Inc.

     15,000,000   

BB&T Capital Markets, a division of BB&T Securities, LLC

     7,500,000   

Bosc, Inc.

     7,500,000   

Capital One Southcoast, Inc.

     7,500,000   

CIBC World Markets Corp.

     7,500,000   

Comerica Securities, Inc.

     7,500,000   

KeyBanc Capital Markets Inc.

     7,500,000   

Mitsubishi UFJ Securities (USA), Inc.

     7,500,000   

Natixis Securities Americas LLC

     7,500,000   

PNC Capital Markets LLC

     7,500,000   

Scotia Capital (USA) Inc.

     7,500,000   

SG Americas Securities, LLC

     7,500,000   

UBS Securities LLC

     7,500,000   

U.S. Bancorp Investments, Inc.

     7,500,000   

Total

   $ 750,000,000      

 

 

 

Schedule 1



--------------------------------------------------------------------------------

Annex A

[Form of Opinion of Counsel for the Company]

(a) The Company is validly existing and in good standing as a corporation under
the laws of the State of Delaware with all requisite corporate power and
authority to own its properties and conduct its business in all material
respects as described in the Time of Sale Information and the Offering
Memorandum.

(b) Each of the Subsidiary Guarantors is validly existing as a corporation or
limited liability company, as applicable, and in good standing under the laws of
the State of Delaware; each of the Subsidiary Guarantors has all requisite
corporate or limited liability company power and authority to own its respective
properties and to conduct its respective business, in all material respects as
described in the Time of Sale Information and the Offering Memorandum.

(c) The Company and each of the Subsidiary Guarantors listed on Schedule 1 of
such opinion are (i) duly qualified or licensed to do business as a foreign
corporation or limited liability company, as applicable, in each jurisdiction
listed across from each such entity’s name in column A of Schedule 1 of such
opinion and (ii) in good standing in each jurisdiction listed across from each
such entity’s name in column B of Schedule 1 of such opinion, [other than those
jurisdictions in which good standing is not a relevant concept for such entity
and, if verbal or written confirmation of good standing is not available from
New York by closing, may omit New York from such opinion].

(d) The documents incorporated by reference in the Time of Sale Information and
the Offering Memorandum or any further amendment or supplement thereto made by
the Company prior to the Closing Date (except for (a) the financial statements
and related schedules thereto, including the notes thereto and the independent
registered public accounting firm’s report thereon, (b) the other financial and
statistical data that is included or incorporated by reference therein or
omitted therefrom and (c) the oil and gas reserve reports and related reserve
information contained or incorporated by reference therein or omitted therefrom,
in each case as to which we express no opinion), when they were filed with the
Commission, appear on their face to be appropriately responsive in all material
respects with the requirements of the Securities Act or the Exchange Act and the
rules and regulations of the Commission thereunder.

(e) The execution, delivery and performance of the Purchase Agreement, the
Registration Rights Agreement, the Indenture, the Securities and the Exchange
Securities by the Company and the Subsidiary Guarantors, as applicable, and the
consummation by the Company and the Subsidiary Guarantors of the transactions
contemplated thereby and the issuance of the Securities by the Company will not
(A) result in a violation of any provisions of the Charter or Bylaws or similar
organizational documents of the Company or any Subsidiary Guarantor, (B) breach
or result in a default under any Applicable Contract, or (C) assuming compliance
with all applicable state securities laws and assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in the

 

A-1



--------------------------------------------------------------------------------

Purchase Agreement, result in a violation of any federal or Texas or Delaware
state law, regulation or rule or, to our knowledge and without having
investigated governmental records or court dockets, any decree, judgment or
order applicable to the Company or any of the Subsidiary Guarantors, except, in
the case of clause (B) and (C), for such breaches, defaults or violations that
would not, individually or in the aggregate, result in a Material Adverse Effect
and, in the case of clause (C), such counsel need express no opinion with
respect to the anti-fraud provisions of federal securities laws or with respect
to state securities laws or Blue Sky laws.

(f) The Purchase Agreement has been duly authorized, executed and delivered by
the Company and the Subsidiary Guarantors; and the Registration Rights Agreement
has been duly authorized, executed and delivered by the Company and each of the
Subsidiary Guarantors and, when duly executed and delivered by the other parties
thereto, will constitute a valid and legally binding agreement of the Company
and each of the Subsidiary Guarantors enforceable against the Company and each
of the Subsidiary Guarantors in accordance with its terms except that (A) the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, or by general
principles of equity, whether enforcement is considered in a proceeding in
equity or at law, and the discretion of the court before which any proceeding
therefor may be brought and (B) the rights to indemnity and contribution may be
limited by applicable law, rule, regulation or judicial determination or
interpretation of the Commission.

(g) The Indenture has been duly authorized, executed and delivered by the
Company and the Subsidiary Guarantors and, assuming the due authorization,
execution and delivery thereof by the Trustee, constitutes a legal, valid and
binding agreement of the Company and the Subsidiary Guarantors, enforceable
against the Company and the Subsidiary Guarantors in accordance with its terms
except that (A) the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, or by general principles of equity, whether enforcement is
considered in a proceeding in equity or at law, and the discretion of the court
before which any proceeding therefor may be brought and (B) the rights to
indemnity and contribution may be limited by applicable law, rule, regulation or
judicial determination or interpretation of the Commission; and the Indenture
conforms in all material respects with the requirements of the Trust Indenture
Act and the rules and regulations of the Commission applicable to an indenture
that is qualified thereunder.

(h) The Guarantees, as defined in the Indenture, have been duly authorized,
executed and delivered by the Subsidiary Guarantors, and, assuming the due
authorization, execution and delivery of the Securities by the Trustee and upon
payment for and delivery of the Notes in accordance with the Purchase Agreement,
each Guarantee will constitute a legal, valid and binding agreement of each
Subsidiary Guarantor, enforceable against each such Subsidiary Guarantor in
accordance with its terms except that (A) the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, or by general principles of equity,
whether enforcement is considered in a proceeding in equity or at law, and the
discretion of the court before which any proceeding therefor may be brought and
(B) the rights to indemnity and contribution may be limited by applicable law,
rule, regulation or judicial determination or interpretation of the Commission.

 

A-2



--------------------------------------------------------------------------------

(i) The Securities have been duly authorized by the Company, and when executed
and duly authenticated in accordance with the terms of the Indenture and
delivered to and paid for by the Initial Purchasers in accordance with the terms
of the Purchase Agreement, (A) will constitute legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except that (i) the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, or by general principles of equity, whether
enforcement is considered in a proceeding in equity or at law, and the
discretion of the court before which any proceeding therefor may be brought, and
(ii) the rights to indemnity and contribution may be limited by applicable law,
rule, regulation or judicial determination or interpretation of the Commission,
and (B) will be entitled to the benefits of the Indenture.

(j) The Exchange Guarantees, as defined in the Registration Rights Agreement,
have been duly authorized by the Subsidiary Guarantors, and, when duly executed
and delivered as contemplated by the Registration Rights Agreement and assuming
the due execution and delivery of the Indenture by the Trustee and the
authentication and delivery of the Exchange Securities by the Trustee, will
constitute a legal, valid and binding agreement of each Subsidiary Guarantor,
enforceable against each such Subsidiary Guarantor in accordance with its terms
except that (A) the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, or by general principles of equity, whether enforcement is
considered in a proceeding in equity or at law, and the discretion of the court
before which any proceeding therefor may be brought and (B) the rights to
indemnity and contribution may be limited by applicable law, rule, regulation or
judicial determination or interpretation of the Commission.

(k) The Exchange Securities, as defined in the Registration Rights Agreement,
have been duly authorized by the Company, and when duly executed and delivered
as contemplated by the Registration Rights Agreement and assuming the due
execution and delivery of the Indenture by the Trustee and the authentication
and delivery of the Exchange Securities by the Trustee, (A) will constitute
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except that (i) the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally, or by general principles of
equity, whether enforcement is considered in a proceeding in equity or at law,
and the discretion of the court before which any proceeding therefor may be
brought, and (ii) the rights to indemnity and contribution may be limited by
applicable law, rule, regulation or judicial determination or interpretation of
the Commission, and (B) will be entitled to the benefits of the Indenture.

 

A-3



--------------------------------------------------------------------------------

(l) No approval, authorization, consent or order of or filing with any federal,
Texas or Delaware governmental or regulatory commission, board, body, authority
or agency is required in connection with the issuance and sale by the Company of
the Securities as contemplated in the Purchase Agreement, other than as may be
required under the securities or Blue Sky laws of the various jurisdictions in
which the Securities are being resold by the Initial Purchasers.

(m) The statements set forth in the Time of Sale Information and the Offering
Memorandum under the caption “Description of notes” (when taken together with
the terms of the Securities set forth in the Time of Sale Information), insofar
as they purport to constitute a summary of the terms of the Securities, are
accurate summaries in all material respects; and the statements set forth in the
Time of Sale Information and the Offering Memorandum under the caption “Certain
United States federal income and estate tax considerations,” insofar as they
purport to constitute summaries of matters of law or regulation or legal
conclusions, are accurate summaries in all material respects.

(n) Neither the Company nor any of the Subsidiary Guarantors is, or after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Time of Sale Information and the Offering
Memorandum will be, required to register as an “investment company” as defined
in the Investment Company Act of 1940, as amended.

(o) Assuming (i) the accuracy of the representations, warranties and agreements
of the Company, the Subsidiary Guarantors and the Initial Purchasers contained
in the Purchase Agreement; (ii) the compliance with the Initial Purchasers of
the covenants and agreements set forth in the Purchase Agreement; and (iii) the
compliance by the Initial Purchasers with the offer and transfer restrictions
described in the Offering Memorandum under the caption “Transfer restrictions”,
it is not necessary, in connection with the issuance and sale of the Securities
to the Initial Purchasers and the offer, resale and delivery of the Securities
by the Initial Purchasers in the manner contemplated by the Purchase Agreement,
the Time of Sale Information and the Offering Memorandum, to register the
Securities under the Securities Act or to qualify the Indenture under the Trust
Indenture Act; provided, however, we express no opinion as to any subsequent
resale of the Securities.

(p) Based upon our participation in conferences with officers and other
representatives of the Company, representatives of the independent public
accountants of the Company and representatives of the Initial Purchasers and
their counsel at which the contents of the Time of Sale Information and the
Offering Memorandum and any amendment and supplement thereto and related matters
were discussed and without any additional inquiry or due diligence (except as
necessary to express the opinions set forth above), although we have not
conducted any independent investigations with regard to the information in the
Time of Sale Information and the Offering Memorandum and are not passing upon
and do not assume any responsibility for the accuracy, completeness or fairness
of the statements contained in the Time of Sale Information and the Offering
Memorandum (except to the extent stated in paragraph (m) above), no facts have
come to our attention which lead us to believe that the Time of Sale
Information, at the Time of

 

A-4



--------------------------------------------------------------------------------

Sale (which such counsel may assume to be 2:50 p.m. Eastern time on the date of
the Purchase Agreement) contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
that the Offering Memorandum or any amendment or supplement thereto as of its
date and the Closing Date contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading (except
for (a) the financial statements and related schedules thereto, including the
notes thereto, and the independent registered public accounting firm’s report
thereon, (b) the other financial and statistical data that is included or
incorporated by reference therein or omitted therefrom and (c) the oil and gas
reserve reports and related reserve information contained or incorporated by
reference therein.

 

A-5



--------------------------------------------------------------------------------

SCHEDULE 1

 

     A    B      Duly Qualified or
Licensed    Good Standing Range Resources Corporation    Delaware
Texas
Oklahoma    Delaware
Texas
Oklahoma American Energy Systems, LLC    Delaware
Pennsylvania    Delaware Energy Assets Operating Company, LLC    Delaware   
Delaware Range Energy Services Company, LLC    Delaware


Louisiana

Oklahoma

   Delaware Range Operating New Mexico, LLC.    Delaware
   Delaware Range Production Company    Delaware
Mississippi
Oklahoma
Texas


Pennsylvania

   Delaware
Oklahoma
Texas Range Resources—Appalachia, LLC    Delaware
Ohio
Pennsylvania


West Virginia

Virginia

Illinois

   Delaware
Range Resources—Midcontinent, LLC    Delaware


Oklahoma

Kansas

   Delaware


Oklahoma

Range Resources—Pine Mountain, Inc.    Delaware
Virginia


West Virginia

Pennsylvania

   Delaware Range Texas Production, LLC    Delaware
Alabama


Louisiana

Mississippi
Texas

   Delaware
Texas

 

A-6



--------------------------------------------------------------------------------

Annex B

OFFICERS’ CERTIFICATE

 

1. I have reviewed the Time of Sale Information and the Offering Memorandum.

 

2. The representations and warranties of the Company as set forth in the
Purchase Agreement are true and correct as of the time of purchase.

 

3. The Company has performed all of its obligations under the Purchase Agreement
as are to be performed at or before the time of purchase.

 

4. The condition set forth in Section 6(c) (No Material Adverse Change) of the
Purchase Agreement has been met.

 

B-1



--------------------------------------------------------------------------------

Annex C

a. Time of Sale Information

1. Term sheet containing the terms of the Securities, substantially in the form
of Annex D.

 

C-1



--------------------------------------------------------------------------------

Annex D

Pricing term sheet, dated March 4, 2013

to Preliminary offering memorandum dated March 4, 2013

Strictly confidential

Range Resources Corporation

This pricing term sheet is qualified in its entirety by reference to the
Preliminary offering memorandum (the “Preliminary offering memorandum”). The
information in this pricing term sheet supplements the Preliminary offering
memorandum and updates and supersedes the information in the Preliminary
offering memorandum to the extent it is inconsistent with the information in the
Preliminary offering memorandum. Terms used and not defined herein have the
meanings assigned in the Preliminary offering memorandum.

The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other jurisdiction. The notes may not be offered
or sold in the United States or to U.S. persons (as defined in Regulation S)
except in transactions exempt from, or not subject to, the registration
requirements of the Securities Act. Accordingly, the notes are being offered
only to (1) “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

 

Issuer:      Range Resources Corporation Guarantors:     

American Energy Systems, LLC

Energy Assets Operating Company, LLC

Range Energy Services Company, LLC

Range Operating New Mexico, LLC

Range Production Company

Range Resources — Appalachia, LLC

Range Resources — Midcontinent, LLC

Range Resources — Pine Mountain, Inc.

Range Texas Production, LLC

Security description:      Senior Subordinated Notes Distribution:      144A/Reg
S with registration rights Face:      $750,000,000 Gross proceeds:     
$750,000,000 Coupon:      5.00% Maturity:      March 15, 2023 Offering price:  
   100% Yield to maturity:      5.00% Spread to treasury:      313 basis points
Benchmark:      UST 2.00% due February 15, 2023 Interest payment dates:     
March 15 and September 15, beginning September 15, 2013 Clawback:      Up to 35%
at 105% until March 15, 2016

 

D-1



--------------------------------------------------------------------------------

Optional redemption:      Make-whole call at T+50bps prior to March 15, 2018,
then:

 

On or after:

   Price:  

March 15, 2018

     102.500 % 

March 15, 2019

     101.667 % 

March 15, 2020

     100.833 % 

March 15, 2021 and thereafter

     100.000 % 

 

Change of control:       Put at 101% of principal plus accrued and unpaid
interest Trade date:       March 4, 2013 Settlement date:    (T+10)    March 18,
2013 CUSIP:      

75281A AP4 (144A)

U75295 AC6 (Reg S)

ISIN:      

US75281AAP49 (144A)

USU75295AC62 (Reg S)

Joint book-runners:      

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Wells Fargo Securities, LLC

Barclays Capital Inc.

Credit Suisse Securities (USA) LLC

Deutsche Bank Securities Inc.

Co-managers:      

Citigroup Global Markets Inc.

Credit Agricole Securities (USA) Inc.

RBC Capital Markets, LLC

BMO Capital Markets Corp.

SunTrust Robinson Humphrey, Inc.

BB&T Capital Markets, a division of BB&T Securities, LLC

Bosc, Inc.

Capital One Southcoast, Inc.

CIBC World Markets Corp.

Comerica Securities, Inc.

KeyBanc Capital Markets Inc.

Mitsubishi UFJ Securities (USA), Inc.

Natixis Securities Americas LLC

PNC Capital Markets LLC

Scotia Capital (USA) Inc.

SG Americas Securities, LLC

UBS Securities LLC

U.S. Bancorp Investments, Inc.

Additional information:

We estimate that the net proceeds from this offering (after deducting discounts
to the initial purchasers and estimated expenses of the offering) will be
approximately $737.75 million.

 

D-2



--------------------------------------------------------------------------------

At the year ended December 31, 2012, on an as adjusted basis to give effect to
this offering and the application of the estimated net proceeds, we had a total
capitalization of $5,248 million, total long-term debt of $2,890 million,
including $750.0 million of indebtedness associated with our new senior
subordinated notes and cash and cash equivalents of $252.0 thousand. This
information supplements the information contained in the capitalization table
under the column heading “As adjusted” on page 29 of the preliminary offering
memorandum.

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary offering memorandum for a complete description.

This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
as amended, and outside the United States solely to Non-U.S. persons as defined
under Regulation S.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

D-3



--------------------------------------------------------------------------------

Annex E

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

 

E-1



--------------------------------------------------------------------------------

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

 

E-2